Citation Nr: 1639996	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  15-17 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for Hashimoto's disease.

2.  Entitlement to service connection for Hashimoto's disease.

3.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea

4.  Entitlement to service connection for sleep apnea.

5.  Whether new and material evidence has been received to reopen a claim for service connection for left foot disability.

6.  Entitlement to service connection for left foot disability.

7.  Entitlement to service connection for type II diabetes mellitus.

8.  Entitlement to service connection for cold intolerance.

9.  Entitlement to service connection for chronic sleep fatigue.


REPRESENTATION

Appellant represented by:	Molly J. Steinkemper, Attorney


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1981 to April 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed August 2003 decision, the RO denied the Veteran's claim for service connection for Hashimoto's disease; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

2.  The evidence received since the August 2003 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for Hashimoto's disease, and raises a reasonable possibility of substantiating the claim.

3.  In an unappealed September 2004 decision, the RO denied the Veteran's claims for service connection for left foot disability and sleep apnea; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

4.  The evidence received since the September 2004 decision relates to unestablished facts necessary to substantiate the claims for service connection for left foot disability and sleep apnea, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The August 2003 and September 2004 rating decisions are final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claims for service connection for Hashimoto's disease, left foot disability and sleep apnea.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision as to the applications to reopen being decided below.

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

The RO denied service connection for Hashimoto's disease in an August 2003 rating decision, finding that there was no evidence of Hashimoto's disease in service.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the August 2003 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence received since the August 2003 denial of the claim for Hashimoto's disease includes VA treatment records, which suggest a relationship between the Veteran's diagnosed Hashimoto's disease and symptoms reported during service.  The newly received evidence triggers VA's duty to assist and thereby raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 118 (VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement).

The RO denied service connection for left foot condition and sleep apnea in a September 2004 rating decision based on a finding of lack of nexus to military service.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the September 2004 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence received since the September 2004 denial of the claims for left foot condition and sleep apnea includes VA treatment records, which suggest a potential relationship between the Veteran's left foot disability and sleep apnea and service-connected disabilities (or claims for disabilities being remanded herein).  The newly received evidence triggers VA's duty to assist and thereby raises a reasonable possibility of substantiating the claims on a secondary basis.  See Shade, 24 Vet. App. at 118.

For these reasons, the Board finds that the additional evidence received since the previous denials is new and material.  The criteria for reopening the claims for service connection for Hashimoto's disease, sleep apnea, and left foot disability have therefore been met.


ORDER

The application to reopen the claim for service connection for Hashimoto's disease is granted.

The application to reopen the claim for service connection for sleep apnea is granted.

The application to reopen the claim for service connection for left foot disability is granted.
 

REMAND

Regarding the reopened claim for Hashimoto's disease, service treatment records (STRs) note that the Veteran was assessed with obesity in November 1996.  She was enrolled in a weight management program in June 1999 to July 2000.  Post-service, VA treatment records include a diagnosis of Hashimoto's disease in June 2002, a little over a year after separation from active duty.  These records suggest a potential relationship between her currently diagnosed Hashimoto's disease and the weight gain experienced in service.  Thus, remand is warranted to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim of sleep apnea, there is evidence of record to suggest that a relationship between the Veteran's service-connected sinusitis and the Veteran's diagnosed obstructive sleep apnea.  The Veteran has not been afforded a VA examination to determine the etiology of her diagnosed obstructive sleep apnea.  Thus, remand is warranted to obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(i)(C) (exam warranted where evidence indicates a disability may be associated with a service connected disability).

The Board notes that fatigue and cold intolerance may be symptoms of Hashimoto's disease and/or sleep apnea.  As such, the issues of entitlement to service connection for chronic sleep fatigue and cold intolerance are inextricably intertwined with the issues of entitlement to service connection for Hashimoto's disease and sleep apnea, and adjudication of entitlement to service connection for chronic sleep fatigue and cold intolerance must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

With regard to the claim of left foot condition, VA treatment records reflect complaints of left foot pain since 2002.  Further, a June 2002 primary care note related feet pain to Hashimoto's disease.  Although an August 2004 medical opinion addressed direct service connection, it did not address service connection on a secondary basis.  Although the Veteran is not currently in receipt of service connection for Hashimoto's disease, given that a claim for service connection for this disability is being remanded, a supplemental medical opinion on this question is warranted.  McLendon, supra.

Regarding the claim of type II diabetes mellitus, VA treatment records reflect a diagnosis in 2009.  As noted above, STRs reflect that the Veteran was diagnosed with obesity in service.  The Veteran has not been afforded a VA examination to determine the etiology of her diagnosed type II diabetes mellitus.  The Board therefore finds the evidence of record clears the low threshold for obtaining a VA examination and medical opinion in this case.  McLendon, supra. 

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for the appropriate VA examinations and advise that failure to appear for any examination, without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2015).  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed. A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner(s) should advance the following opinions:

a) Hashimoto's disease:  Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed Hashimoto's disease had its onset during or is related to the Veteran's period of active service?  In rendering the opinion, the VA examiner should address whether the Veteran's in-service weight gain was caused by an in-service thyroid disorder, to include the currently diagnosed Hashimoto's disease.

b) Sleep apnea: Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's diagnosed obstructive sleep apnea has been either (i) caused or (ii) aggravated by the Veteran's service-connected sinusitis?  If the examiner finds that the sleep apnea is aggravated by the sinusitis disability, the examiner must determine the level of severity of the sleep apnea before it was aggravated by the sinusitis.  In doing so, the examiner must look at medical records created before the onset of the aggravation.  If no such records are available, the examiner must consider the earliest medical records created after the onset of aggravation.

c) Left foot disability: Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's left foot disability has been either (i) caused or (ii) aggravated by her diagnosed Hashimoto's disease?  If the examiner finds that the left foot condition is aggravated by the Hashimoto's disease, the examiner must determine the level of severity of the left foot condition before it was aggravated by the Hashimoto's disease.  In doing so, the examiner must look at medical records created before the onset of the aggravation.  If no such records are available, the examiner must consider the earliest medical records created after the onset of aggravation.

d) Type II diabetes mellitus:  Is it at least as likely as not (50 percent or higher degree of probability) that the diagnosed type II diabetes mellitus had its onset during or is related to the Veteran's period of active service?  In rendering the opinion, the VA examiner should address the Veteran's in-service weight gain and diagnosis of obesity.

2.  Then, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


